 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone:    (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100
13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Counterclaimants
17
                              UNITED STATES DISTRICT COURT
18
               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19
   TECHSHOP, INC., a California corporation,     CASE NO. 4:18-CV-01044-HSG
20 DORIS A. KAELIN, in her capacity as
   Chapter 7 Trustee for TECHSHOP, INC.          ORDER GRANTING DEFENDANTS’
21                                               UNOPPOSED ADMINISTRATIVE
                  Plaintiff,                     MOTION FOR LEAVE TO SUBMIT
22                                               AMENDED BRIEFS:
                                                 1. Defendants’ Amended Renewed Motion
23        vs.                                        for Judgment as a Matter of Law;
                                                 2. Defendants’ Amended Proposed
24 DAN RASURE, et al.,                               Findings of Fact and Conclusions of Law
                                                     on Equitable Defenses;
25                Defendants.                    3. Defendants’ Amended Post-Trial Brief
                                                     on Equitable Defenses; and
26                                               4. Defendants’ Amended Motion for
   AND RELATED COUNTERCLAIMS                         Attorneys’ Fees and Costs.
27
                                                 Jury Trial held June 3-11, 2019.
28                                               Judge: Haywood S. Gilliam, Jr.

                                                                       Case No. 4:18-CV-01044-HSG
      ORDER GRANTING DEFENDANTS’ UNOPPOSED ADMINISTRATIVE MOTION TO SUBMIT AMENDED BRIEFS
 1         The Court, having considered Defendants’ Unopposed Administrative Motion for Leave to

 2 Submit Amended Briefs, and finding good cause, GRANTS Defendants’ motion to file the

 3 following documents with the Court:

 4         (1) Defendants’ Amended Renewed Motion for Judgment as a Matter of Law;

 5         (2) Defendants’ Amended Proposed Findings of Fact and Conclusions of Law on

 6            Equitable Defenses;

 7         (3) Defendants’ Amended Post-Trial Brief on Equitable Defenses; and

 8         (4) Defendants’ Amended Motion for Attorneys’ Fees and Costs.

 9

10         IT IS SO ORDERED.
11

12

13         DATED: 8/8/2019                             ___________________________________
                                                       Hon. Haywood S. Gilliam, Jr.
14                                                     UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -1-                 Case No. 4:18-CV-01044-HSG
      ORDER GRANTING DEFENDANTS’ UNOPPOSED ADMINISTRATIVE MOTION TO SUBMIT AMENDED BRIEFS
